3 N.Y.3d 719 (2004)
THE PEOPLE OF THE STATE OF NEW YORK ex rel. JOHN TRISVAN, Appellant,
v.
ROY A. GIRDICH, as Superintendent of Upstate Correctional Facility, Respondent.
Court of Appeals of the State of New York.
Submitted August 16, 2004.
Decided October 14, 2004.
On the Court's own motion, appeal dismissed, without costs, upon the ground that no appeal lies as of right from the unanimous order of the Appellate Division absent the direct involvement of a substantial constitutional question (CPLR 5601). Motion for poor person relief dismissed as academic.